—Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered October 29, 1997, insofar as appealed from, awarding plaintiff real estate broker a commission as against defendant landlord in an amount representing 50% of the agreed upon commission with interest at the legal rate from *445the date the commission was payable, and declaring that plaintiff broker is not entitled to an additional commission in the event the tenant exercises its option to extend the lease, unanimously modified, on the law and the facts, to award plaintiff interest of l1/2% per month, and to declare that plaintiff is entitled to 50% of one full commission in the event the tenant exercises its option to extend the lease, and otherwise affirmed, with costs payable to plaintiff.
The trial court properly awarded plaintiff 50% of the commission it claims was due based on the finding, amply supported by the record, that there were two procuring brokers. However, the same reasons that warranted the trial court’s reliance on the attachment to plaintiffs written offer for the purpose of determining the amount of the commission also warranted reliance on that attachment for the purposes of determining the interest payable on the commission and plaintiff’s right to a future commission in the event of a renewal of the lease, and we modify accordingly. Concur—Sullivan, J. P., Lerner, Mazzarelli and Saxe, JJ.